Order reversed on the law and matter remitted to the Monroe County Court for a hearing on the merits. Memorandum: The record before us containing, as it does, the unexplained omission on the record of conviction of an answer to the inquiry as to whether defendant desired the aid of counsel, does not in our opinion conclusively refute defendant’s allegation that he was not advised of his right to have the assistance of counsel. It was therefore error to deny him a hearing. (Matter of Bojinoff V. People, 299 N. Y. 145; People v. Richetti, 302 N. Y. 290; People v. Guariglia, 303 N. Y. 338.) All concur. (Appeal from an order denying a motion by petitioner for issuance of a writ of error coram nobis.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.